DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 11-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20190348352 A1; Huang).
Regarding claim 1, Huang discloses a semiconductor package comprising: a semiconductor chip (Fig. 1, 6; ¶50); a redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50) comprising a first opening; an external connection bump (Fig. 1, 14; ¶50) comprising a first part in the first opening and contacting the redistribution insulating layer; a lower bump pad (Fig. 1, 22/23; ¶52) comprising a first surface (Fig. 1, 25; ¶56) in physical contact with the first part of the external connection bump and a second surface opposite to the first surface, wherein the first surface and the redistribution insulating layer partially overlap; a lower seed layer (Fig. 1, 21; ¶52) contacting the first surface of the lower bump pad; and a redistribution pattern (Fig. 1, 3; ¶64) that electrically connects the lower bump pad to the semiconductor chip, wherein the first surface of the lower bump pad includes a central portion contacting the first part of the external connection bump and an outer portion contacting the lower seed layer, and wherein the lower seed layer extends laterally from a sidewall of the external connection bump along the outer portion of the first surface of the lower bump pad.  
Regarding claim 2, Huang discloses the semiconductor package of claim 1, wherein the first surface (Fig. 1, 22; ¶52) is flat; and wherein the lower bump pad  (Fig. 1, 22/23; ¶52) has an overall (most of the pad) uniform thickness.
Although the layer extends in different directions the pad does not change thickness
Regarding claim 4, Huang discloses the semiconductor package of claim 1, wherein the lower seed layer (Fig. 1, 21; ¶52) borders the sidewall of the external connection bump.(Fig. 1, 14; ¶50)  
Regarding claim 5, Huang discloses the semiconductor package of claim 1, wherein the redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50) further comprises a second opening (backside), and wherein the redistribution pattern (Fig. 1, 3; ¶64) further comprises a conductive via pattern in the second opening and in physical contact with the second surface of the lower bump pad (Fig. 1, 22/23; ¶52).  
Regarding claim 6, Huang discloses the semiconductor package of claim 5, wherein the first opening has a width that increases as a distance (toward the chip 6) from the first surface (Fig. 1, exposed portion of 25 and lateral surface of 24; ¶50) of the lower bump pad increases, and wherein the second opening (backside of 10/20) has a width that increases as a distance from the second surface of the lower bump pad (Fig. 1, 22/23; ¶52) increases.  
Regarding claim 7, Huang discloses the semiconductor package of claim 5, wherein the lower bump pad  (Fig. 1, 22; ¶52) comprises: a first conductive layer (Fig. 1, 24; ¶55) in physical contact with the external connection bump (Fig. 1, 14; ¶50); a second conductive layer (Fig. 1, 23; ¶52)in physical contact with the conductive via pattern (Fig. 1, 3; ¶64) ; and a conductive barrier layer (Fig. 1, 26; ¶55)interposed between the first conductive layer and the second conductive layer.  
Regarding claim 11, Huang discloses the semiconductor package of claim 1, wherein the first surface of the lower bump pad (Fig. 1, 22/23; ¶52) is in direct physical contact with the redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50).
Regarding claim 12, Huang discloses a semiconductor package comprising: a semiconductor chip  (Fig. 1, 6; ¶50); a redistribution insulating layer (Fig. 1, laminate of 
Regarding claim 13, Huang discloses the semiconductor package of claim 12, wherein the first surface  (Fig. 1, 25 in direct contact with bump 14; ¶50) and the second surface (Fig. 1, backside of 23 directly below opposite 25; ¶52)  of the lower bump pad are flat.  
Regarding claim 14, Huang discloses the semiconductor package of claim 12, wherein the redistribution pattern (Fig. 1, 3; ¶64) comprises a conductive via pattern in physical contact with the second surface of the lower bump pad (Fig. 1, 22/23; ¶52), the conductive via pattern having a width that increases as a distance from the second surface of the lower bump pad increases, wherein the first part of the external connection bump (Fig. 1, 14; ¶50)  has a width that increases (lateral arc) as a distance from the first surface of the lower bump pad increases.  
Regarding claim 15, Huang discloses the semiconductor package of claim 14, wherein the lower bump pad  (Fig. 1, 22/23; ¶52) comprises: a first conductive layer (Fig. 1, 24; ¶55) in physical contact with the external connection bump (Fig. 1, 14; ¶50);    a second conductive layer (Fig. 1, 23; ¶52) in physical contact with the conductive via pattern (Fig. 1, 3; ¶64); and a conductive barrier layer (Fig. 1, 26; ¶55) interposed between the first conductive layer and the second conductive layer and separating the first conductive layer from the second conductive layer.
Regarding claim 16, Huang discloses a semiconductor package comprising: a semiconductor chip  (Fig. 1, 6; ¶50); a redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50) comprising an opening; an external connection bump (Fig. 1, 14; ¶50)comprising a first part in the opening; a lower bump pad  (Fig. 1, 22/23; ¶52)  comprising a first conductive layer(Fig. 1, exposed portion of 25 and lateral surface of 24; ¶50)  in physical contact with the first part of the external connection bump, a conductive barrier layer (Fig. 1, 26; ¶55)on the first conductive layer, and a second conductive layer (Fig. 1, 23; ¶52) spaced apart from the first conductive layer with the conductive barrier layer interposed therebetween; and a redistribution pattern (Fig. 1, 3; ¶64) that electrically connects the lower bump pad to the semiconductor chip; wherein, in a cross-sectional view of the semiconductor package, a horizontal width of the first conductive layer, a horizontal width of the conductive barrier layer, and a horizontal width of the second conductive layer are equal; and wherein a surface of a lower seed layer (Fig. 1, 21; ¶52) in physical contact with the first surface of the lower bump pad is coplanar with a surface of the external connection bump in physical contact with the first surface of the lower bump pad.
Regarding claim 18, Huang discloses the semiconductor package of claim 16, wherein a surface (Fig. 1, 25 in direct contact with bump 14; ¶50) of the first conductive layer in physical contact with the first part of the external connection bump (Fig. 1, 14; ¶50) is flat.
Regarding claim 20, Huang discloses the semiconductor package of claim 18, wherein the lower seed layer (Fig. 1, 21; ¶52) is on the surface of the first conductive layer (Fig. 1, exposed portion of 25 and lateral surface of 24; ¶50) and borders a sidewall of the external connection bump (Fig. 1, 14; ¶50), wherein the redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50) is on the lower seed layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190348352 A1; Huang).
Regarding claim 9, Huang discloses the semiconductor package of claim 7, but is silent on wherein a thickness of the first conductive layer is greater than a thickness of the second conductive layer.  
However, this represent a mere change in size of the wiring layers.
Before the effective filing date of the invention one having ordinary skill in the art would change the wiring layer thickness for adjusting the overall work function and/or 
Regarding claim 19, Huang discloses the semiconductor package of claim 18, wherein a thickness of the first conductive layer is greater than a thickness of the second conductive layer.
However, this represent a mere change in size of the wiring layers.
Before the effective filing date of the invention one having ordinary skill in the art would change the wiring layer thickness for adjusting the overall work function and/or resistance of the pad. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . See MPEP 2144.04
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190348352 A1; Huang) in view of Okada (US 6424036 B1; Okada).
Regarding claim 8, Huang discloses the semiconductor package of claim 7,  but is silent on wherein each of the first conductive layer and the second conductive layer (Fig. 1, 23; ¶61) comprises copper (Cu), and wherein the conductive barrier layer comprises nickel (Ni) (Fig. 1, 26; ¶60).  
Huang is silent on wherein each of the first conductive layer and the second conductive layer  comprises copper (Cu).

Okada discloses forming a bump pad by stacking a second layer 15 comprising copper wiring analogous to Huang's wiring 23, a barrier layer 18 comprising nickel analogous to Huang's layer 26, and a first layer 19 comprising copper analogous to Huang's layer 24. (Fig. 5, Column 8 lines 43-55)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to choose materials known in the art to be used for conductive layers in a pad for making electric connections.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190348352 A1; Huang) in view of Lee (US 6458683 B1; Lee).
Regarding claim 10, Huang discloses the semiconductor package of claim 7, wherein the redistribution insulating layer (Fig. 1, laminate of 10/20; ¶50) comprises an upper surface facing the semiconductor chip (Fig. 1, 6; ¶50) and a lower surface opposite to the upper surface, but is silent on and wherein a distance between the first surface of the lower bump pad and the lower surface of the redistribution insulating layer is between about 3 m and about 20 m.  
Lee discloses forming a contact hole (Fig. 3C, 72; column 6 lines 45-63) in an insulation layer  (Fig. 3C, 66; column 6 lines 45-63)  that exposes the surface of a pad  (Fig. 3C, 64; column 6 lines 45-63) for contacting a bump  (Fig. 3C, 80; column 6 lines 45-63), wherein the contact hole will be at least equal to the thickness of the insulation layer (about 1m to about 3m). About 3 micrometers includes a values  of 3 micrometers and above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816